[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT              .U .S. COURT OF APPEALS
                       ________________________                ELEVENTH CIRCUIT
                                                               DECEMBER 22, 2006
                                                                THOMAS K. KAHN
                             No. 06-13108
                                                                    CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 06-00001-CR-ORL-19-JGG

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

MARCHAL WILLIAMS,

                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (December 22, 2006)

Before DUBINA, CARNES and COX, Circuit Judges.

PER CURIAM:

     Mark G. Rodriguez, counsel for Marchal Williams, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Williams’s conviction and

sentence are AFFIRMED.




                                        2